Title: To Thomas Jefferson from William Carmichael, 25 March 1787
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Madrid March 25th. 1787

I received somewhat later than I should have expected from its date the Letter you did me the honor to write me the 18th. Ulto. I have forwarded the duplicate of the recall of Mr. Lamb to that Gentleman and have also transmitted to Mr. Barclay the joint confirmation of the Morrocco treaty together with the Letter to Fennish which however is without your signature.
Mr. Barclay writes me from Barcelona, where he is at present, that he chuses to forward it thro’ my channel and that he intends to return it me for that purpose. It is not probable that he will meet Mr. Lamb who writes me from Minorca that he means shortly to proceed to N. York. The Latter has occasioned me much chagrin. In the autumn of 1784 Doctor Franklin transmitted me a resolution of Congress relative to a Claim of the State of S. Carolina founded on the aid rendered by a frigate commanded by Commodore Gillon, in taking of the Bahama and Providence Islands, but without any information respecting the amount of the Claim, for in truth I believe he had received none.
In consequence however of this resolution I addressed the Ct. de F. B. and obtained a promise from that Minister to instruct Mr. Gardoqui then going to America to examine and liquidate this claim conjointly with the Ct. de Galves who directed the expedition in question and who was also on his way to the Havanna. I well knew that before any arrangement could take place for the  Satisfaction of the State of S. Carolina the Latter would be consulted by this Court and As his Absence and distance from this Country must occasion Inevitable delays in a matter which the State seemed to have at heart, I thought it most prudent, uninformed as I was and am still of particular Circumstances, to put it in the train I did.
Not having heard further intelligence on the Subject, I concluded that the affair had been arranged, until by a Letter from Mr. Jay dated theI was advised that the Claim still subsisted. With this second information however I had no account of the particular services rendered nor of the amount of the claim demanded for those services: I therefore could only speak generally on the subject, and have had no reason, from the Answers I received, to think the aid of another particularly in the present circumstances, necessary, Had I been possessed of proper documents.
I shall be happy however to cooperate with the Duc de Vauguyon and until his arrival or until I receive the dispatches in question, I must let the Affair remain as it is.
I have been informed of the compliment you paid the New Minister the first Audience he gave the Corps Diplomatique. You will find in the Ct. de Montmorin, unless I am Strangely deceived in my Ideas of him, a much honester Man than Ministers are generally supposed to be. He Appeared to me to have an enlarged liberal and noble Manner of thinking and acting. He is endowed with great penetration and is capable of finesse, but seems to disdain to employ that sort of Talent, unless to combat others with their own weapons, weapons which those who know his Character and Abilities will be unwise to employ. I lately received the portable copying press which you did me the honor to send me. You will see that I make use of the Ink which accompanied it. I dare not express to you how sensible I am of this mark of your notice of me. I hope however I shall never feel remorse, for having from my earliest youth wished to acquire the esteem of those few who possess general esteem.
It seems that G. B. means to negotiate its treaty of commerce here. That court has chosen an able and indefatigable Minister, who can only err from a desire to distinguish himself while at the same time he forms projects, which others like himself must be employed to bring to maturity, and this is not to be expected where system changes but too often with a change of Ministers. I hope your tour will reestablish your health while it will contribute to  your Information and amusement. I am constrained to tread the same beaten track. You will, If your hand permits you, think sometimes that my most material Information of American affairs comes from you.
With the highest sentiments of respect & Esteem I have the honor to be Your Excellency’s Obliged & Hble. Sevt.,

Wm: Carmichael

